COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG




NUMBER 13-04-150-CV

IN RE:  MERRILL LYNCH TRUST COMPANY FSB,
MERRILL LYNCH LIFE INSURANCE COMPANY, 
AND HENRY MEDINA,                                                         Relators.
 
On Petition for Writ of Mandamus 



NUMBER 13-04-073-CV

MERRILL LYNCH TRUST COMPANY FSB, ET AL.,               Appellants.v.

JUAN ALANIZ AND NORMA ALANIZ,                                Appellees. 

On appeal from the 197th District Court
of Cameron County, Texas.



CONCURRING OPINION

      Before Chief Justice Valdez and Justices Hinojosa and Castillo

Concurring Opinion by Justice Castillo


         I concur in the result only.  


                                                               ERRLINDA CASTILLO
                                                               Justice

 
Concurring Opinion delivered and filed
this 5th day of August, 2004.